Citation Nr: 0740324	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO granted service connection for peripheral neuropathy, 
left upper extremity, and assigned a rating of 10 percent, 
effective December 17, 2003 (the date of receipt of claim).  
The veteran filed a notice of disagreement (NOD) in July 
2005, and the RO issued a statement of the case (SOC) in 
September 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2005.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran is right handed.

3.  Since the December 17, 2003 effective date of the grant 
of service connection, the veteran's left (minor) upper 
extremity peripheral neuropathy has caused disability 
comparable to no more than mild incomplete paralysis of the 
median nerve, manifested by some numbness, but no loss of 
strength or function.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for peripheral neuropathy, left upper extremity, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.10, 4.20, 4.124a, Diagnostic Code 8515 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an August 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
left upper extremity peripheral neuropathy, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  After 
issuance of this letter, and opportunity for the veteran to 
respond, the September 2005 SOC reflects readjudication of 
the claim.  Hence, the veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman notice requirements, the RO 
included the rating criteria for all higher ratings for the 
veteran's disabilities in the September 2005 SOC.  Moreover, 
the RO provided the veteran information as to the assignment 
of disability ratings and effective dates in an April 2006 
letter.  Although the RO did not readjudicate the claim after 
issuance of the April 2006 letter, the decision herein denies 
the claim for an initial rating in excess of 10 percent for 
left upper extremity peripheral neuropathy.  Thus, no 
disability rating or effective date is being, or is to be, 
assigned, and there is therefore no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and the February 2004 report of a VA-
authorized examination.  Also of record and considered in 
connection with the claim are various written statements 
submitted by the veteran and by his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO has assigned an initial 10 percent rating for the 
veteran's service-connected peripheral neuropathy, left upper 
extremity, under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515, for paralysis of the median nerve 
(or neuritis or neuralgia).  The criteria for rating 
paralysis of the median nerve differ according to whether the 
major or minor limb is affected.  The veteran's July 1967 
report of medical history reflects that he is right handed; 
thus, the ratings for the minor extremity under DC 8515 are 
applicable.  Under DC 8515, mild incomplete paralysis of the 
median nerve warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating and severe 
incomplete paralysis with marked muscular atrophy warrants a 
40 percent rating.  Complete paralysis with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand), pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended, cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances warrants a 
60 percent rating.  See 38 C.F.R. § 4.124, Diagnostic Codes 
8515, 8615, 8715 (2007).

A note prior to the rating schedule for disease of the 
peripheral nerves states that when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a 20 percent rating for moderate incomplete paralysis of the 
sciatic nerve are not met.

On March 2004 VA-authorized examination-the only pertinent 
medical evidence since the effective date of the grant of 
service connection for the disability at issue-the veteran 
indicated that there was numbness involving the medial aspect 
of his left hand from the tip of the veteran's fifth finger 
down to the distal wrist.  According the physician who 
performed the examination, the veteran characterized the 
numbness as a nuisance that did not limit his day to day 
activities.  On examination, the range of motion of all of 
the left fingers was flexion to 90 degrees for the distal 
interphalangeal joint, flexion to 100 degrees for the 
proximal interphalangeal joint, and flexion to 90 degrees for 
the metacarpophalangeal joint.  Range of motion of left thumb 
radial abduction to 70 degrees, palmar abduction to 70 
degrees, metacarpophalangeal flexion to 60 degrees, 
interphalangeal joint flexion to 60 degrees, and opposition 
of the thumb was within normal limits.  An X-ray of the left 
hand was within normal limits.  The examiner found that the 
only symptoms of the veteran's left upper extremity 
peripheral neuropathy was numbness along the fifth finger and 
left hand medially, and that there was no loss of strength or 
range of motion.  He added, "The condition is annoying, but 
does not limit activities.

Thus, the medical evidence reflects that the veteran's left 
upper extremity peripheral neuropathy has caused disability 
comparable to no more than mild incomplete paralysis of the 
median nerve, manifested by some numbness, but no loss of 
strength or function.  As noted, where, as here, the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  In this case, where 
there were no other symptoms of the left upper extremity 
peripheral neuropathy identified on examination, and the 
veteran's daily activities were found on examination not to 
be affected, the Board finds that the record presents no 
basis for assignment of more than a 10 percent schedular 
rating for mild incomplete paralysis of the median nerve 
since the December 17, 2003 effective date of the grant of 
service connection.  The Board has considered the veteran's 
assertions that the numbness has gotten worse and sometimes 
limits the movement of some of his fingers.  However, 
numbness alone does not warrant a higher, 20 percent rating 
under the applicable diagnostic code, and no limitation of 
function has objectively been shown.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's peripheral neuropathy of the left 
upper extremity has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (as cited and discussed 
in the September 2005 SOC).  This disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the 10 percent rating 
assigned since the effective date of the grant of service 
connection), to have warranted frequent periods of 
hospitalization.  The disability also is not shown to have 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of factors 
such as those identified above, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board concludes that there is 
no basis for staged rating of the veteran's peripheral 
neuropathy of the left upper extremity, pursuant to 
Fenderson, and that the claim for an initial rating in excess 
of 10 percent for this disability must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C. § 5107(b) (West 2002 & Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for peripheral 
neuropathy, left upper extremity, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


